Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sergio D. Filice (Reg. # 59,727) on 03/23/2021.

The claims been amended as follows: 

Claim 12. (Currently amended) A bleed air system for an aircraft, the bleed air system comprising: 
a compressor mounted external to and separate from a turbofan engine, the compressor to compress airflow received from a fan bypass duct; 
an air mixer having a first mixer inlet to receive compressed air from the compressor and a second mixer inlet to receive bleed air from a bleed air port, the air mixer to use the bleed air as motive fluid to mix the compressed air and the bleed air to produce mixed air at a discharge of the  wherein the second mixer inlet receives the bleed air directly from the bleed air port of the aircraft engine, and 
HANLEY, FLIGHT & ZIMMERMAN, LLCPage 3 of 11U.S. Serial No. 15/948,015Attorney Docket No. 17-2202-US-NPa controller to regulate a pressure of the compressed air at the first mixer inlet and a pressure of the bleed air at the second mixer inlet to produce the mixed air with a discharge pressure that is within a mixed air pressure threshold.

Claim 23. (Cancelled)

Reasons for Allowance
Claims 1-2, 4-5, and 7-22.
The following is an examiner’s statement of reasons for allowance: none of the prior arts of record individually or in combination discloses or render obvious a bleed air system comprising: a compressor mounted externally and separate from a core gas turbine engine, the compressor to be driven by the core gas turbine engine via a driveshaft operatively coupling the compressor and the core gas turbine engine, the compressor having a compressor inlet and a compressor outlet, the compressor inlet to receive airflow from a first air supply source; and an air mixing device having a first mixer inlet to receive compressed air from the compressor outlet and a second mixer inlet to receive bleed air directly from a bleed air system, the bleed air to provide a motive fluid to enable the air mixing device to mix the bleed air and the compressed air to produce mixed air for an anti-icing system.
The closest prior arts of record are Sautron (US 2018/0057170) and Foutch, (US 2015/0275758. Sautron fails to teach or suggest an air mixing device having a first mixer inlet to receive compressed air from a compressor outlet and a second mixer inlet to receive bleed air directly from a bleed air system as set forth by claim 1. Foutch does not cure the deficiencies of U.S. Serial No. 15/948,015Attorney Docket No. 17-2202-US-NPof Sautron receives a low pressure and a low temperature turbine output airflow 70 from a turbine section 40 of a turbo air cycle machine 38. Therefore, because each of Sautron and Foutch fails to teach or suggest at least these aspects of claim 1, 12, and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSRES H WOLDEMARYAM whose telephone number is (571)272-6607.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/ASSRES H WOLDEMARYAM/            Primary Examiner, Art Unit 3642